               Case 14-11987-CSS          Doc 951     Filed 12/02/20      Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


 In re:                                              Chapter 11

 FCC HOLDINGS, INC.,                                 Case No. 14-11987 (CSS)

                        Debtor.                      Related Docket Nos.: 948, 950



          ORDER APPROVING SETTLEMENT AGREEMENT BETWEEN
     LIQUIDATING TRUSTEE AND UNITED STATES PURSUANT TO RULE 9019

          Upon consideration of the motion of Clingman & Hanger Management Associates, LLC,

as Trustee of the FCC Holdings, Inc. Liquidating Trust (“Liquidating Trustee”), for an Order

approving a Settlement Agreement between the Liquidating Trustee and the United States of

America, acting through the Department of Justice and on behalf of the Department of Education;

and the Court having jurisdiction to consider the motion, pursuant to 28 U.S.C. §§ 157 and 1334;

and consideration of the motion being a core proceeding pursuant to 28 U.S.C. § 157(b); and venue

being proper in the Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of

the motion having been given; and it appearing that no other or further notice need be provided;

and the Court having determined that the relief sought therein is in the best interests of the

beneficiaries of the FCC Holdings, Inc. Liquidating Trust; and the Court having determined that

the legal and factual bases set forth in the motion establish just cause for the relief granted herein,

and that the terms provided in the Settlement Agreement, including the releases contained therein,

represent a reasonable and fair compromise of the issues subject thereto; and after due deliberation

and sufficient cause appearing therefor, it is hereby ORDERED:

          1.    The motion is GRANTED.

          2.    The Settlement Agreement attached to the motion is hereby approved.
              Case 14-11987-CSS         Doc 951     Filed 12/02/20    Page 2 of 2




       3.      The Liquidating Trustee is authorized to take all actions necessary or appropriate

to perform under the Settlement Agreement.

       4.      The Court shall retain jurisdiction to hear and determine all matters related to or

arising from the interpretation or implementation of this Order.




        Dated: December 2nd, 2020                   CHRISTOPHER S. SONTCHI
        Wilmington, Delaware                        UNITED STATES BANKRUPTCY JUDGE



                                                2
